PER CURIAM.
Paragraph 1(a) of the decretal portion of the order appealed is hereby amended to read as follows:
*780(a) Claimant is entitled to such remedial treatment and attention as the nature of his injury or the process of his recovery may require, under the supervision of Dr. Clement H. Kreider, Jr., the authorized treating physician, in the manner and for the time provided by law.
As amended, the order is affirmed. Monex Corporation v. Mercado, 379 So.2d 439 (Fla. 1st DCA 1980).
McCORD and SHAW, JJ., concur.
BOOTH, J., dissents with opinion.